P.O. Box 480                                                                                (254) 933-5160
Belton, Texas 76513                                                                     Fax (254) 933-5176

                                                                            email: shelley.coston@co.bell.tx.us



                                           Shelley Coston
                                             Bell County Clerk
                                              December 14, 2015

          Clerk
          Court of Appeals
          P.O. Box 12547
          Austin, Texas 78711-2547

          RE: Cause No. 82,888       Cause No. 03-15-00698-CV

          Armadillo Properties, for Lina Roberts vs. Joan Hughes and all other Occupants


          Dear Sir or Madam:

         I'm requesting a 30 day extension to complete this request. Please advise our
         office if the extension will be granted or not as soon as possible.

         Thank you for your assistance.

                                                       Sincerely yours,

                                                       SHELLEY COSTON
                                                       County Clerk
                                                       Bell County, Texas




         cc:
                                                       BY:   l!tlifl o-re
                                                             DePtYCferk

               Ms. Joan Hughes
               1205 North 4th Street #1
               Killeen, Texas 76541

               Armadillo Properties for Lina Roberts
               2602 E. Hwy 190
               Copperas Cove, Texas 76522